861 F.2d 720
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tera EVANS, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 88-5002.
United States Court of Appeals, Sixth Circuit.
Nov. 10, 1988.

Before KENNEDY, BOYCE F. MARTIN, Jr. and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiff, Tera Evans, appeals from an order of the district court affirming the decision of the Secretary, which denied her application for disability insurance benefits.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the decision is not supported by substantial evidence or is contrary to law.  Accordingly, the judgment of the district court is affirmed upon the reasoning set forth in the magistrate's Report and Recommendation dated August 12, 1987.